IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 6, 2008

                                     No. 07-20647                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


BOUCHE MICKEY; SHIRLEY BROWN

                                                  Plaintiffs–Appellants


TEXAS COOPERATIVE EXTENSION, The Texas A&M University System

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                                 No. 4:05-CV-3931


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiffs–appellants Bouche Mickey and Shirley Brown (collectively,
“Plaintiffs”) appeal the district court’s summary judgment in favor of
defendant–appellee Texas Cooperative Extension (“TCE”), a member of the
Texas A&M University System, on their race discrimination claims, brought
under Title VII of the Civil Rights Act of 1964, alleging wrongful demotion and
discriminatory failure to promote (Mickey’s claims), wrongful termination


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-20647

(Brown’s claim), and hostile work environment (both). Plaintiffs contend that
they made a prima facie case of each of their claims, that the nondiscriminatory
reasons proffered by TCE for each of the challenged employment decisions were
factually inaccurate, and that they have raised a sufficient fact question on the
issue of pretext to survive summary judgment. Plaintiffs argue that the district
court applied the incorrect legal standard in concluding that they failed to raise
a fact question regarding pretext, relying on Laxton v. Gap Inc., 333 F.3d 572,
578 (5th Cir. 2003). However, we conclude that the district court applied the
proper legal standard, as Laxton defines an employer’s “explanation [a]s false or
unworthy of credence if it is not the real reason for the adverse employment
action,” not merely if the employer may have been mistaken in its good faith
belief in its proffered explanation. Id. (emphasis added).
      The district court’s thorough and detailed memorandum and order stating
its reasons for granting TCE’s motion for summary judgment comprehensively
addressed each and every one of Plaintiffs’ arguments. The memorandum
explained that Plaintiffs failed to make a prima facie case of some of their
claims, including their hostile work environment claim (which was raised in
Plaintiffs’ complaint, abandoned in their summary judgment responses, but
resurrected in their briefs on appeal), and failed to raise a fact issue regarding
pretext on any of their claims.
      Because we could not improve upon the reasoning of the district court, we
AFFIRM the judgment for the reasons stated by the district court.




                                        2